Tbe plaintiff’s title was tbe levy of an execution against Samuel Rogers, father of said Isaiah, made in November A. D. 1790, and was for a debt contracted in October A. D. 1789.
Tbe defendant set up title under a deed from said Samuel Rogers, executed in May A. D. 1789, and recorded; tbe consideration was, three £50 notes payable in cattle, one in four years, one in six years, and one in eight years, all' without interest. Tbe father was much in debt, wben be gave tbe deed to bis son Isaiab; and after giving tbe deed remained in possession, used and improved tbe land as before, and let it to bis son upon shares: There was nothing to make tbe plaintiff suspect that tbe father bad conveyed it away at tbe time of contracting tbe debt, or even to induce bim to look at tbe record. Tbe circumstances of fraud were very strong against tbe deed, the whole transaction appeared to be a mere trust between tbe father and tbe son, to secure tbe estate for *325tbe benefit of the father. Tbe jury found a verdict for tbe plaintiff, wbicb was accepted by tbe court.
Tbe question of law wbicb came up in tbis case was — Whether, as tbe son’s deed was several months prior to tbe plaintiff’s debt, it was fraudulent as to him, whatever it might be as to other creditors who, were such, at tbe date of tbe deed. It is evident that tbis piece of land was so conducted with by both father and son, as to make tbe plaintiff believe it was tbe father’s, and was the principal ground upon which, tbe plaintiff gave credit to tbe father: tbe deed being clearly fraudulent as to tbe creditors of tbe father; tbe land ought to be applied in discharge of tbe credit it had gained, by means of tbe false colors held out by both father and son.